Citation Nr: 1828643	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  17-57 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1967.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2017 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified at a video-conference hearing in April 2018 before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  The Veteran also submitted additional evidence at the Board hearing in support of his claim and waived initial consideration of this evidence by the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to the claim on appeal.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.§ 5103A.

At a September 2017 VA examination, bilateral sensorineural hearing loss was diagnosed, and the examiner opined that it was less likely as not that the Veteran's hearing loss was related to noise exposure he experienced on active duty, based on audiometric data in the Veteran's service treatment records (STRs).  Under governing caselaw, the absence of a hearing loss in service is not fatal to a claim of service connection for hearing loss (see Hensley v. Brown, 5 Vet. App. 155, 159 (1993)).  Therefore, the opinion offered is inadequate, and a remand for further medical commentary is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination or opinion that is adequate for rating purposes).

The Board also notes that Service Departments changed from using American Standards Association (ASA) standards, to using International Standards Organization - American National Standards Institute (ISO-ANSI) standards when providing audiograms on November 1, 1967.  As such, the medical opinion should consider the audiometric data in the Veteran's STRs in light of this fact.  Further, the medical opinion should consider the additional research on hearing loss submitted by the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain the Veteran's VA treatments records dated from October 2017 forward, including from the Boston VA Healthcare System.

2. After the above development has been completed, schedule the Veteran for the appropriate VA examination to determine the etiology of his bilateral hearing loss.  The claims folder should be made available to the examiner for review, and the examination reports should reflect that such a review was undertaken.  All necessary tests should be performed.  

The examiner should provide an opinion as to whether the Veteran's bilateral hearing loss is at least as likely as not (a 50% or higher probability) related to any incident of service, including exposure to noise from planes landing on the flight deck and the banging of the arresting gear engine.  

In providing this opinion, the examiner must consider the following:

* the audiometric data in the Veteran's STRs under the appropriate standard (i.e. ASA or ISO-ANSI);

* that the Veteran was not provided any hearing protection during service;

* the Veteran's competent and credible statements that he experienced ringing in his ears in service after exposure to loud noises;

* the article by Lance Frazer on hearing loss submitted by the Veteran at the April 2018 Board hearing; and

* Dr. Sharon G. Kujawa's research concerning delayed-onset hearing loss, including the following:

* Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth, S. Kujawa, M.D., and M. C. Liberman (2006).  - J Neurosci. 2006 Feb 15; 26(7): 2115-2123.

* Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss, Kujawa SG, Liberman MC (2009), J Neurosci. 2009 Nov 11;29(45):14077-85.

* Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift, Lin HW, Furman AC, Kujawa SG and Liberman MC (2011), JARO 12:605-616.

* Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates, Furman AC, Kujawa SG, Libermann MC (2013), J. Neurophysiol.110, 577-586.

The examiner must include rationale for all opinions.  If the opinion is to the effect that the Veteran's hearing loss is unrelated to his service, the explanation should identify the etiology for the hearing loss considered more likely.

3.  Finally, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

